Appeal by defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered August 18, 1983, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The facts of this case support the finding that defendant intended to cause serious physical injury (assault in the first degree, Penal Law, § 120.10, subd 1). There is no reasonable view of the evidence which would have supported a finding that defendant intended to cause only physical injury within the definition of assault in the second degree (Penal Law, § 120.05, subd 2) as opposed to serious physical injury. Accordingly, the trial court’s refusal to charge second degree assault was not error (see People v Blim, 63 NY2d 718; People v Kinnard, 98 AD2d 845, affd 62 NY2d 910; People v Scarborough, 49 NY2d 364, 372-373).
We find no merit to defendant’s other contentions. Mangano, J. P., Gibbons, O’Connor and Lawrence, JJ., concur.